          Case 1:19-cr-00862-VEC Document 99 Filed 03/09/20 Page 1 of 2



                                    INGA L. PARSONS, ESQ.
    Admitted to MA NY WY                   Attorney at Law                          Tel: 781-581-2262
    Federal Courts                       3 Bessom St. No. 234                       Fax: 781-842-1430
    U.S. Supreme Court                  Marblehead, MA 01945               Inga@IngaParsonsLaw.com

    BY ECF                                       USDC SDNY
                                                 DOCUMENT
    March 9, 2020                                ELECTRONICALLY FILED
                                                 DOC #:
    Hon. Valerie E. Caproni                      DATE FILED: 03/10/2020
    United States District Judge

                                                       MEMO ENDORSED
    Southern District of New York
    40 Centre Street
    New York, NY 10007

           Re: United States v. Velez (Christian Nelson), 19 cr 289 (VEC)
                                                          19-CR-862
    Dear Judge Caproni:

            I was appointed to represent Christopher Nelson under the Criminal Justice Act
    on December 5, 2019, who is charged in the above-referenced case with a racketeering
    enterprise, drug conspiracy and firearm charge in a 17-defendant indictment.

            Counsel is writing to request approval for an associate to work more than ten
    hours in this matter. The discovery against her client is extensive and the Court has
    approved the appointment of a discovery liaison. Counsel respectfully requests that the
    Court authorize her associate to assist her with review and analysis of the discovery as
    well as legal research for potential motions in excess of 10 hours.

            Counsel respectfully requests authorization for an initial approval of 100 hours at
    $110 hours (the most recent amount approved in another case where counsel’s associate
    is also working) without prejudice to seeking authority for additional time should the
    review go beyond the 100 hours.

            Counsel had thought she had filed this right after she was appointed on December
    5, 2020 (she picked up 7 cases three of which are significant discovery cases and
    associate counsel was approved in the other two substantial cases and counsel just
    realized that she had neglected to file the request in the Nelson’s case having been away
    on out of state litigation and family medical commitments for the past three weeks) and
    asks that the request be nunc pro tunc to her appointment date of December 5, 2020.

The request is DENIED without prejudice. Ms. Parsons must identify the associate, provide his or her
resume, and explain his or her suitability to assist in this matter, no later than March 20, 2020.

SO ORDERED.                   Date: 03/10/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
     Case 1:19-cr-00862-VEC Document 99 Filed 03/09/20 Page 2 of 2
Hon. Valerie E. Caproni                                                  March 9, 2020
U.S. v. Velez (Nelson) 19 Cr. 862 (VEC)                                    Page 2 of 2



       Thank you for your consideration in this matter

                                                   Respectfully,

                                                   /s/ Inga L. Parsons

                                                   Inga L. Parsons

Cc: All counsel of record via ECF
